Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 88 is objected to because of the following informalities: in line 3, “the plurality” should be –the plurality--.  Appropriate correction is required.
	Claim 118 is object to because of the following informalities: in line 2, “wherein the second analyte is a different drug, prodrug, or drug metabolite” should be –wherein the second analyte is a drug, prodrug, or drug metabolite which is different from the first analyte--. This language makes it more clear as to what the drug, prodrug, or drug metabolite is different from.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 114 and 116-118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”).
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous 
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
As to independent claims 95 and 116, the Kumar capillary is equivalent to Applicant’s assay unit, and the cylinder (or capillary itself) is equivalent to Applicant’s cartridge. The wells of the sample tray 
Kumar teaches that the disclosed apparatus can cooperate with the disclosed cartridge [of capillaries] and sample tray combination (col. 19, lines 31-33), and thus the assembly of parts of the Kumar invention includes a reader for receiving the sample tray [equivalent to the claimed cartridge].
As to drawing a sample into the capillary and drawing a reagent into the capillary, Kumar discloses this at column 11, lines 35-39 and 53-57 (disclosing that the wash fluid can be introduced into the capillary tube using any convenient means, including the means used for introduction of the sample), and see column 19, lines 42-45 (disclosing that the sample tray is positioned under the cartridge and mixture is drawn into the capillary tubes.) Examiner notes that Applicant’s limitation of “placing a first assay unit in fluid communication with the cartridge”, recited in line  of claim 114 does not necessarily require moving the first assay unit. In other words, moving the cartridge [i.e., well plate 

As to claim 116, the Kumar capillary is a tubular tip (see figure 3C, and col. 16, line 28, disclosing a cylinder of the capillary.)
As to claim 117, see Kumar in column 18, lines 7-10 disclosing that the capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay. 
As to claim 118, see column 18, lines 11-20 regarding the capillary tube having an interior surface capable of binding to a conjugate. Thus providing reagent that binds a drug or prodrug or drug metabolite would have been obvious to one skilled in the art as may be desirable for study.

Response to Arguments
Applicant's arguments are moot in view of the new grounds for rejection.

Allowable Subject Matter
Claims 79-82, 87-93, 96-97, 100, 103-104, 106-109, 111-113 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art a teaching or suggestion for a device or method of using a device comprising, among other limitations recited, receiving into a reader assembly a cartridge comprising a sample unit and reagent units, inserting a tip of an assay unit directly coupled to a fluid transfer device of the reader assembly into the sample unit and reagent unit, performing an assay in the assay unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.